DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the signal processor performs range compression and azimuth fast Fourier transform (FFT) with respect to each of the VV/HV polarization data set and the VH/HH polarization data set, and performs range cell migration correction (RCMC) with respect to each of the data sets on which the azimuth FFT is performed; Page:3 of 9 performs bilateral symmetry correction with respect to the VV polarization data and the VH polarization data on which the RCMC is performed, and performs azimuth inverse FFT (IFFT) to obtain a VV polarization radar image and a VH polarization radar image; and performs azimuth compression with respect to the HV polarization data and the HH polarization data on which the RCMC is performed, and performs azimuth IFFT to obtain an HV polarization radar image and an HH polarization radar image; Referring to Claim 7, the prior art of record does not disclose nor suggest it be an obvious modification wherein each of the vertically polarized transmit antenna, the horizontally polarized transmit antenna, the vertically polarized receive antenna, the horizontally polarized receive antenna includes a corrugated horn antenna; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein the radiating includes: switching the frequency modulation signal at the pulse repetition interval; and converting the switched frequency modulation signal into a predetermined frequency band and sequentially provide the converted signal to the vertically polarized transmit antenna and the horizontally polarized transmit antenna to radiate the vertically polarized signal and the horizontally polarized signal.
Claim 3 is dependent on Claim 1 and is allowed for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646